 


109 HR 2129 IH: Great Lakes Environmental Protection and Restoration Programs Reauthorization Act
U.S. House of Representatives
2005-05-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 2129 
IN THE HOUSE OF REPRESENTATIVES 
 
May 5, 2005 
Mr. Ehlers (for himself, Mr. Kirk, Mr. Dingell, Mr. Petri, Mr. Kildee, Mr. Upton, Mr. Evans, Mr. Camp, Mr. Levin, Ms. Kaptur, Ms. Slaughter, Mr. McHugh, Mr. LaHood, Mr. Kind, Ms. Kilpatrick of Michigan, Mrs. Jones of Ohio, Mr. Johnson of Illinois, and Mr. McCotter) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committees on Resources, Agriculture, and Science, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To improve the coordination of programs for the Great Lakes. 
 
 
1.Short titleThis Act may be cited as Great Lakes Environmental Protection and Restoration Programs Reauthorization Act . 
2.Great Lakes definedFor purposes of this Act, the term Great Lakes means Lake Ontario, Lake Erie, Lake Huron (including Lake St. Clair), Lake Michigan, and Lake Superior, and the connecting channels (Saint Mary’s River, Saint Clair River, Detroit River, Niagara River, and Saint Lawrence River to the Canadian Border). 
IFunding reauthorizations 
101.Great Lakes fishery and ecosystem restorationSection 506(g) of the Water Resources Development Act of 2000 (42 U.S.C. 1962d–22) is amended— 
(1)by striking paragraph (2); and 
(2)inserting the following: 
 
(2)There are authorized to carry out paragraphs (2) and (3) of subsection (c)— 
(A)$20,000,000 for fiscal year 2006; 
(B)$35,000,000 for fiscal year 2007; 
(C)$50,000,000 for fiscal year 2008; 
(D)$70,000,000 for fiscal year 2009; 
(E)$90,000,000 for fiscal year 2010; and 
(F)$110,000,000 for fiscal year 2011.. 
102.Great Lakes remedial action plans and sediment remediationSection 401 of the Water Resources Development Act of 1990 (33 U.S.C. 1268nt) is amended— 
(1)by striking subsection (c) and inserting the following: 
 
(c)Authorization of appropriationsThere are authorized to be appropriated to carry out this section— 
(1)$25,000,000 for fiscal year 2006; 
(2)$50,000,000 for fiscal year 2007; 
(3)$75,000,000 for fiscal year 2008; 
(4)$100,000,000 for fiscal year 2009; 
(5)$125,000,000 for fiscal year 2010; and 
(6)$150,000,000 for fiscal year 2011.. 
103.Sediment managementSection 516(g) of the Water Resources Development Act of 1996 (33 U.S.C. 2326b) is amended— 
(1)by striking paragraph (2); and 
(2)by inserting the following: 
 
(2)Great lakes tributary modelIn addition to any amounts made available under paragraph (1), there are authorized to be appropriated to carry out subsection (e) $10,000,000 for each of fiscal years 2006 through 2011.. 
104.Great Lakes basin program for soil erosion and sediment controlSubsection (c) of section 1240P of the Food Security Act of 1985 (16 U.S.C. 3839bb–3) is amended to read as follows: 
 
(c)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out the program the following amounts: 
(1)$5,000,000 for each of fiscal years 2002 through 2006. 
(2)$10,000,000 for fiscal year 2007. 
(3)$15,000,000 for fiscal year 2008. 
(4)$20,000,000 for fiscal year 2009. 
(5)$25,000,000 for fiscal year 2010. 
(6)$30,000,000 for fiscal year 2011.. 
105.Great Lakes legacy act 
(a)Remediation of sediment contamination in areas of concernClause (i) of section 118(c)(12)(H) is amended to read as follows: 
 
(i)In generalIn addition to other amounts authorized under this section, there are authorized to be appropriated to carry out this paragraph— 
(1)$80,000,000 for fiscal year 2006; 
(2)$100,000,000 for fiscal year 2007; 
(3)$150,000,000 for fiscal year 2008; 
(4)$200,000,000 for fiscal year 2009; 
(5)$250,000,000 for fiscal year 2010; and 
(6)$350,000,000 for fiscal year 2011.. 
(b)Research and development programSection 106(b)(1) of the Great Lakes and Lake Champlain Act of 2002 (33 U.S.C. 1271a(b)(1)) is amended to read as follows: 
 
(1)In generalThere are authorized to be appropriated to carry out this section— 
(A)$10,000,000 for fiscal year 2006; 
(B)$15,000,000 for each of fiscal years 2007 and 2008; and 
(C)$20,000,000 for each of fiscal years 2009 through 2011. 
106.Great lakes national program officeSubsection (h) of section 118 of the Federal Water Pollution Control Act (33 U.S.C. 1268(h)) is amended to read as follows: 
 
(h)Authorization of appropriationsThere are authorized to be appropriated to carry out this section— 
(1)$40,000,000 for fiscal year 2006; 
(2)$50,000,000 for fiscal year 2007; 
(3)$70,000,000 for fiscal year 2008; 
(4)$100,000,000 for fiscal year 2009; 
(5)$140,000,000 for fiscal year 2010; and 
(6)$190,000,000 for fiscal year 2011..  
107.Department of the Interior programs relating to Great Lakes fisheries restoration 
(a)Great Lakes Fish and Wildlife Restoration ProgramTo develop and implement proposals for restoring fish and wildlife resources in the Great Lakes Basin under the Great Lakes Fish and Wildlife Restoration Act of 1990 (16 U.S.C. 941 et seq.), and to encourage cooperative conservation, restoration, and management of fish and wildlife resources and their habitats under such Act, there are authorized to be appropriated to the Secretary of the Interior— 
(1)for activities of the Great Lakes Coordination Office— 
(A)$4,000,000 for fiscal years 2006 and 2007; 
(B)$5,000,000 for fiscal years 2008 and 2009; and 
(C)$6,000,000 for fiscal years 2010 and 2011; and 
(2)to implement proposals for the restoration of fish and wildlife resources— 
(A)$5,000,000 for fiscal year 2006; 
(B)$10,000,000 for fiscal year 2007; 
(C)$15,000,000 for fiscal year 2008; 
(D)$20,000,000 for fiscal year 2009; 
(E)$25,000,000 for fiscal year 2010; and 
(F)$30,000,000 for fiscal year 2011. 
(b)Lower Great Lakes Fisheries ResearchTo coordinate and fund programs for research on fisheries and ecosystems in the Lower Great Lakes under the Great Lakes Fish and Wildlife Restoration Act of 1990 (16 U.S.C. 941 et seq.), there are authorized to be appropriated to the Secretary of the Interior— 
(1)for the activities of the Great Lakes Coordination Office, the Upper Great Lakes Fishery Resources Office, and the Lower Great Lakes Fishery Resources Office— 
(A)$4,000,000 for each of fiscal years 2006 and 2007; 
(B)$5,000,000 for each of fiscal years 2008 and 2009; and 
(C)$6,000,000 for each of fiscal years 2010 and 2011; and 
(2)for implementation of fish and wildlife restoration research— 
(A)$5,000,000 for fiscal year 2006; 
(B)$10,000,000 for fiscal year 2007; 
(C)$15,000,000 for fiscal year 2008; 
(D)$20,000,000 for fiscal year 2009; and 
(E)$25,000,000 for each of fiscal years 2010 and 2011. 
IIResearch program 
201.Research reauthorizationsSection 118(e) of the Federal Water Pollution Control Act (33 U.S.C. 1268(e)) is amended— 
(1)by striking subsection (e) and inserting the following: 
 
(e)Research and management coordination 
(1)Joint planBefore October 1 of each year, the Program Office and the Research Office shall prepare and submit to the Executive Committee of the Regional Collaboration a joint research plan for the fiscal year which begins in the following calendar year. The plan shall be transmitted to Congress at the time of transmission of the President’s annual budget request. 
(2)Contents of planEach plan prepared under paragraph (1) shall— 
(A)identify all proposed research dedicated to activities conducted under the Great Lakes Water Quality Agreement of 1978, as amended by the Water Quality Agreement of 1987, and any other agreements and amendments; 
(B)include the Regional Collaboration’s assessment of priorities for research needed to fulfill the terms of such Agreement; and 
(C)identify all proposed research that may be used to develop a comprehensive environmental data base for the Great Lakes System and establish priorities for development of such data base. . 
202.Great Lakes Science CenterThere are authorized to be appropriated to the Director of the United States Geological Survey, for use by the Great Lakes Science Center, to carry out research activities that advance scientific knowledge and provide scientific information for restoring, enhancing, managing, and protecting the living marine resources and habitats in the Great Lakes basin ecosystem the following: 
(1)$20,000,000 for fiscal year 2006. 
(2)$40,000,000 for fiscal year 2007. 
(3)$60,000,000 for each of fiscal years 2008 through 2011. 
203.Great Lakes Environmental Research Laboratory 
(a) AuthorizationsSection 118(h) of the Federal Water Pollution Control Act (33 U.S.C. 1268(h)) is amended — 
(1)by inserting , for use by the Research Office, after Administrator; 
(2)by striking and at the end of paragraph (2); and 
(3)by striking paragraph (3) and inserting the following: 
 
(3)$25,000,000 for fiscal year 2005; 
(4)$30,000,000 for fiscal year 2006; 
(5)$70,000,000 for fiscal year 2007; 
(6)$100,000,000 for fiscal year 2008; 
(7)$100,000,000 for fiscal year 2009; 
(8)$100,000,000 for fiscal year 2010; and 
(9)$100,000,000 for fiscal year 2011.. 
(b)GrantsSection 118(d)(6) of the Federal Water Pollution Control Act (33 U.S.C.) is amended by adding at the end the following: The Laboratory may provide grants for such research and monitoring activities..   
IIIState revolving funds for clean water 
301.ReferencesExcept as otherwise expressly provided, whenever in this title an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.). 
302.Technical assistance 
(a)Technical assistance for rural and small treatment worksSection 104(b) (33 U.S.C. 1254(b)) is amended— 
(1)by striking and at the end of paragraph (6); 
(2)by striking the period at the end of paragraph (7) and inserting ; and; and 
(3)by adding at the end the following: 
 
(8)make grants to nonprofit organizations— 
(A)to provide technical assistance to rural and small municipalities for the purpose of assisting, in consultation with the State in which the assistance is provided, such municipalities in the planning, developing, and acquisition of financing for wastewater infrastructure assistance; 
(B)to capitalize revolving loan funds for the purpose of providing loans, in consultation with the State in which the assistance is provided, to rural and small municipalities for predevelopment costs associated with wastewater infrastructure projects or short-term costs incurred for equipment replacement that is not part of regular operation and maintenance activities for existing wastewater systems, subject to the conditions that any loan from the fund will be made at a below market interest rate, for a term not to exceed 10 years, and in an amount not to exceed $100,000 and that all loan repayments will be credited to the fund; 
(C)to provide technical assistance and training for rural and small publicly owned treatment works and decentralized wastewater treatment systems to enable such treatment works and systems to protect water quality and achieve and maintain compliance with the requirements of this Act; and 
(D)to disseminate information to rural and small municipalities and municipalities that meet the affordability criteria established pursuant to section 603(i)(2) by the State in which the municipality is located with respect to planning, design, construction, and operation of publicly owned treatment works and decentralized wastewater treatment systems.. 
(b)Authorization of appropriationsSection 104(u) (33 U.S.C. 1254(u)) is amended— 
(1)by striking and (6) and inserting (6); and 
(2)by inserting before the period at the end the following: ; and (7) not to exceed $75,000,000 for each of fiscal years 2006 through 2010 for carrying out paragraphs (3) and (8) of subsection (b), except that not less than 20 percent of the amounts appropriated pursuant to this paragraph in a fiscal year shall be used for carrying out paragraph (8) of subsection (b) and not more than one-third of the amount used in a fiscal year for carrying out paragraph (8) of subsection (b) may be used to carry out subparagraph (B) of that paragraph. 
(c)Competitive procedures for awarding grantsSection 104 (33 U.S.C. 1254(b)) is amended by adding at the end the following: 
 
(w)Competitive procedures for awarding grantsThe Administrator shall establish procedures that, to the maximum extent practicable, promote competition and openness in the award of grants to nonprofit private agencies, institutions, and organizations under this section.. 
303.Sewer overflow control grants Section 221(c) (33 U.S.C. 1301) is amended to read as follows: 
 
(c)Financially distressed community definedIn subsection (b), the term financially distressed community means a community that meets affordability criteria established pursuant to section 603(i)(2) by the State in which the community is located under section 603(i)(2).. 
304.Water pollution control revolving loan funds 
(a)Extended payment periodSection 603(d)(1) (33 U.S.C. 1383(d)(1)) is amended— 
(1)in subparagraph (A) by striking 20 years and inserting the lesser of 30 years or the design life of the project to be financed with the proceeds of the loan; and 
(2)in subparagraph (B) by striking not later than 20 years after project completion and inserting upon the expiration of the term of the loan. 
(b)Technical and planning assistance for small systemsSection 603(d) (33 U.S.C. 1383(d)) is amended— 
(1)by striking and at the end of paragraph (6); 
(2)by striking the period at the end of paragraph (7) and inserting ; and; and 
(3)by adding at the end the following: 
 
(8)to provide owners and operators of small treatment works (for a municipality or intermunicipal interstate or State agency that is seeking assistance under this title and serves a population of 20,000 or fewer) with technical and planning assistance and assistance in financial management, user fee analysis, budgeting, capital improvement planning, facility operation and maintenance, repair schedules, and other activities to improve wastewater treatment plant management and operations; except that such amounts shall not exceed 2 percent of grant awards to such fund under this title.. 
(c)Additional subsidizationSection 603 (33 U.S.C. 1383) is amended by adding at the end the following: 
 
(i)Additional subsidization 
(1)In generalIn any case in which a State provides assistance to a municipality or intermunicipal, interstate, or State agency under subsection (d), the State may provide additional subsidization, including forgiveness of principal and negative interest loans— 
(A)to benefit a municipality that— 
(i)meets the State’s affordability criteria established under paragraph (2); or 
(ii)does not meet the State’s affordability criteria if the recipient— 
(I)seeks additional subsidization to benefit individual ratepayers in the residential user rate class; 
(II)demonstrates to the State that such ratepayers will experience a significant hardship from the increase in rates necessary to finance the project or activity for which assistance is sought; and 
(III)ensures, as part of an assistance agreement between the State and the recipient, that the additional subsidization provided under this paragraph is directed through a user charge rate system (or other appropriate method) to such ratepayers; or 
(B)to implement alternative processes, materials, and techniques (including nonstructural protection of surface waters, new or improved methods of waste treatment, and pollutant trading) that may result in cost savings or increased environmental benefit when compared to standard processes, materials, and techniques. 
(2)Affordability criteria 
(A)EstablishmentOn or before September 30, 2006, and after providing notice and an opportunity for public comment, a State shall establish affordability criteria to assist in identifying municipalities that would experience a significant hardship raising the revenue necessary to finance a project or activity eligible for assistance under section 603(c)(1) if additional subsidization is not provided. Such criteria shall be based on income data, population trends, and other data determined relevant by the State. 
(B)Existing criteriaIf a State has previously established, after providing notice and an opportunity for public comment, affordability criteria that meet the requirements of subparagraph (A), the State may use the criteria for the purposes of this subsection. For purposes of this Act, any such criteria shall be treated as affordability criteria established under this paragraph. 
(C)Information to assist statesThe Administrator may publish information to assist States in establishing affordability criteria described in subparagraph (A). 
(3)PriorityA State may give priority to a recipient for a project or activity eligible for funding under section 603(c)(1) if the recipient meets the State’s affordability criteria. 
(4)Set-aside 
(A)In generalIn any fiscal year in which the Administrator has available for obligation more than $1,400,000,000 for the purposes of carrying out this title, a State shall provide additional subsidization under this subsection in the amount specified in subparagraph (B) to eligible entities described in paragraph (1) for projects and activities identified in the State’s intended use plan prepared under section 606(c) to the extent that there are sufficient applications for such assistance. 
(B)AmountIn a fiscal year described in subparagraph (A), a State shall set aside for purposes of subparagraph (A) an amount not less than 25 percent of the difference between— 
(i)the total amount that would have been allotted to the State under section 604 for such fiscal year if the amount available to the Administrator for obligation under this title for such fiscal year was equal to $1,400,000,000; and 
(ii)the total amount allotted to the State under section 604 for such fiscal year. 
(5)LimitationThe total amount of additional subsidization provided under this subsection by a State may not exceed 30 percent of the total amount of capitalization grants received by the State under this title in fiscal years beginning after September 30, 2005.. 
305.Allotment of funds 
(a)In generalSection 604(a) (33 U.S.C. 1384(a)) is amended to read as follows: 
 
(a)Allotments 
(1)Fiscal years 2005 and 2006Sums appropriated to carry out this title for each of fiscal years 2005 and 2006 shall be allotted by the Administrator in accordance with the formula used to allot sums appropriated to carry out this title for fiscal year 2004. 
(2)Fiscal year 2007 and thereafterSums appropriated to carry out this title for fiscal year 2007 and each fiscal year thereafter shall be allotted by the Administrator as follows: 
(A)Amounts that do not exceed $1,350,000,000 shall be allotted in accordance with the formula described in paragraph (1). 
(B)Amounts that exceed $1,350,000,000 shall be allotted in accordance with the formula developed by the Administrator under subsection (d).. 
(b)Planning assistanceSection 604(b) (33 U.S.C. 1384(b)) is amended by striking 1 percent and inserting 2 percent. 
(c)FormulaSection 604 (33 U.S.C. 1384) is amended by adding at the end the following: 
 
(d)Formula based on water quality needsNot later than September 30, 2006, and after providing notice and an opportunity for public comment, the Administrator shall publish an allotment formula based on water quality needs in accordance with the most recent survey of needs developed by the Administrator under section 516(b).. 
306.Authorization of appropriationsSection 607 is amended by striking paragraphs (1) through (5) and inserting the following: 
 
(1)$2,000,000,000 for fiscal year 2006; 
(2)$3,000,000,000 for fiscal year 2007; 
(3)$4,000,000,000 for fiscal year 2008; 
(4)$5,000,000,000 for fiscal year 2009; and 
(5)$6,000,000,000 for fiscal year 2010.. 
IVInteragency coordination 
401.Task forceThere is a Great Lakes Interagency Task Force within the Environmental Protection Agency, as originally established by Executive Order No. 13340. In addition to the duties described in the Executive Order, such Task Force shall— 
(1)ensure that program and project implementation is coordinated, effective, and cost-efficient; and 
(2)work in cooperation on the development of budgets regarding the Great Lakes for the annual submissions by the President to Congress of the budget of the United States. 
VFramework for great lakes regional collaboration 
501.CollaborationThere is a Framework for the Great Lakes Regional Collaboration, a document signed and endorsed on December 3, 2004, by several members of the Great Lakes Governors, Great Lakes Mayors, the Great Lakes Interagency Task Force, tribal leaders, and members of the Great Lakes Congressional Delegation. The duties of such Collaboration include— 
(1)developing a restoration and protection strategy to inform future program implementation funding decisions; 
(2)serving as a forum for addressing near-term regional issues related to ecosystem restoration and protection; and 
(3)creating an oversight forum to coordinate and enhance implementation of the strategy. 
 
